DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 7,151,674).
Regarding claim 1, Sasaki et al. discloses a circuit board device fig. 1 - 9), comprising: a circuit board 1; a cover ‘C’ and a molded body ‘M’ to be provided on the circuit board; and a board connector 3 to be surface-mounted on the circuit board, wherein: the board connector includes a housing 5 and metal members 304, 305 integrally mounted in or on the housing, the board connector is surface-mounted on the circuit board by solder-joining the metal members, the molded body is made of synthetic resin and surrounds the circuit board and the metal members in a solder joint state, and the cover is embedded in the molded body while being disposed at an intermediate position of a straight path connecting a gate mark ‘G’ on an outer surface of the molded body and the metal members.
Regarding claim 2, Sasaki et al. discloses the cover is assembled with the housing (fig. 2, 6)’
Regarding claim 3, Sasaki et al. discloses the cover is fixed to the circuit board (fig. 2, 6).
Regarding claim 4, Sasaki et al. discloses the cover is disposed to surround the metal members between the housing and the cover (fig. 2, 6).
Regarding claim 5, Sasaki et al. discloses the cover is formed with an upper wall portion 12 disposed to face the circuit board across the metal members (fig. 2, 6).
Regarding claim 6, Sasaki et al. discloses the cover includes a peripheral wall portion facing an outer surface of the housing across the metal members, and the upper wall portion is directly connected to an upper end part of the peripheral wall portion (fig. 2, 6).
Regarding claim 7, Sasaki et al. discloses the upper wall portion is formed with an upper surface opening open in an area corresponding to the metal members in a plan view (fig. 1 - 9).
Regarding claim 8, Sasaki et al. discloses the cover is assembled with the housing, and the upper wall portion is formed with a transfer opening for exposing a suction area in an upper surface of the housing (fig. 1 - 9).
Regarding claim 9, Sasaki et al. discloses the transfer opening and the suction area are set in a range including a center of gravity of the board connector in a plan view (fig. 1 - 9).
Regarding claim 10, Sasaki et al. discloses the cover includes a peripheral wall portion facing an outer surface of the housing across the metal members, and a peripheral surface cutout portion is formed in an edge part of the peripheral wall portion proximate to the circuit board (fig. 1 - 9).
Regarding claim 11, Sasaki et al. discloses the metal members include a plurality of terminal fittings disposed in parallel behind the housing, the plurality of terminal fittings are conductively solder-joined to the circuit board, the cover includes a rear wall portion disposed behind the plurality of terminal fittings, and the rear wall portion is formed with partitioning portions partitioning between adjacent ones of the terminal fittings (fig. 1 - 9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V. I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831